              Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
DARNELL BROWN On Behalf of Himself and All Others                        Case No:
Similarly Situated,
                                    Plaintiffs,
                                                                     COLLECTIVE AND CLASS
                                                                     ACTION
                 -vs.-                                               COMPLAINT
                                                                     WITH JURY DEMAND
NEW YORK SHAKESPEARE FESTIVAL,

                                    Defendants.
-----------------------------------------------------------------X

        Plaintiff DARNELL BROWN (hereinafter “Mr. Brown”) on behalf of himself and all

others similarly situated (collectively as “FLSA Plaintiffs” and/or “Rule 23 Plaintiffs”), by and

through their attorneys, THE LAW OFFICES OF WILLIAM CAFARO, as and for their

Complaint against NEW YORK SHAKESPEARE FESTIVAL (hereinafter “Public Theatre” or

“Defendant”), allege upon knowledge as to himself and his own actions and upon information and

belief as to all other matters as follows:

                                            NATURE OF CASE

        1.       This is a civil action for damages and equitable relief based upon Defendants’

flagrant and willful violations of Plaintiffs’ rights guaranteed to them by: (i) the overtime

provisions of the Fair Labor Standards Act, 29 U.S.C. § 207(a); (ii) the overtime provisions of

New York Labor Law § 160 and the corresponding N.Y. Comp. Codes R. & Regs (“NYCCRR”);

(iii) the frequency of payment for manual workers provisions of New York Labor Law § 190, et

seq.; (iv) the requirement that employers furnish employees with accurate wage statements on each

payday containing specific categories of information under the NYLL § 195(3); (v) Section 1981

of the Civil Rights Act of 1866, 42 U.S.C. Section 1981 (“Section 1981”); (vi) the New York State

Human Rights Law, New York Exec. Law § 290 et seq. (“NYSHRL”); (vii) the New York City
                                                        1
               Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 2 of 23




Human Rights Law, Title 8 of the Administrative Code of the City of New York, as amended,

including The Local Civil Rights Restoration Act, effective October 3, 2005 as well as Local Laws

1, 34, 35, 36, 37, 38, and 40 of 2016 (“NYCHRL”), and other appropriate rules, regulations,

statutes and ordinances; and (viii) any other claim(s) that can be inferred from the facts set forth

herein.

          2.    Plaintiffs worked for Defendant, a New York City based Arts Organization, as

Operation Assistants. Throughout Plaintiffs tenure, Defendant automatically deducted a 30-

minute meal break from the Plaintiffs’ pay every day. However, Plaintiffs were not actually

afforded a meal break, amounting to Defendant stealing 30 minutes worth of wages from the

Plaintiffs every workday. Further, throughout the statutory period Defendants failed to pay the

Plaintiffs on a weekly basis as required under the NYLL. Lastly, Defendants failed to furnish

Plaintiff with accurate wage statements on each payday as the NYLL requires.

          3.    Defendants paid and treated all of their Operations Assistants in a similar manner.

          4.    Plaintiff brings this lawsuit against Defendant pursuant to the collective action

provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually, and on behalf of

all other persons similarly-situated during the applicable FLSA limitations period who suffered

damages as a result of Defendants’ willful violations of the FLSA.

          5.    Plaintiffs also bring this lawsuit as a class action pursuant to Federal Rule of Civil

Procedure 23, on behalf of himself, individually, and on behalf of all other persons similarly

situated during the applicable NYLL limitations period who suffered damages as a result of the

Defendants’ violations of the NYLL and the supporting New York State Department of Labor

regulations.




                                                  2
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 3 of 23




       6.      Moreover, Mr. Brown, an African American Make claim that Defendant has

discriminated against him on the basis of his race. Specifically, Plaintiff brigs claims for

discrimination and unlawful termination on the basis of race.



                                 JURISDICTION AND VENUE

       7.      Jurisdiction is based upon 28 U.S.C. §§ 1331 1343, insofar as it involves statutes

of the United States, specifically, the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.

as well as Section 1981.

       8.      Plaintiffs further invoke the supplemental jurisdiction of this Court pursuant to 28

U.S.C. § 1367, which confers supplemental jurisdiction on this Court for claims arising under New

York law.

       9.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as all actions

comprising the claims for relief occurred within this judicial district.



                              ADMINISTRATIVE PROCEDURES

       10.     Plaintiff has not yet received a notice of right to sue from the U.S. Equal

Employment Opportunity Commission (“EEOC”).

       11.     Plaintiff reserves the right to amend this pleading to add claims under Title VII of

the Civil Rights Act of 1964 once a notice of right to sue is received from the EEOC.

       12.     Plaintiff served a copy of this complaint upon the New York City Commission on

Human Rights and the Corporation Counsel of the City of New York in accordance with N.Y.C.

Admin. Code § 8-502(c).




                                                  3
              Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 4 of 23




                                            PARTIES

        13.     At all relevant times herein relevant, Plaintiff Brown is a resident of the State of

New York, resides in Kings County.

        14.     At all times herein relevant, Plaintiff was an “employee” within the meaning of

NYLL § 190(2) and a “manual worker” within the meaning of NYLL § 190(4).

        15.     At all times herein relevant, Plaintiff was an “employee” entitled to protection as

defined by the FLSA, the NYLL, the NYCCRR, Section 1981, Title VII, NYSHRL, and the

NYCHRL.

        16.     Upon information and belief, at all relevant times herein, Public Theatre was and is

a domestic business corporation created under the laws of the state of New York.

        17.     Upon information and belief, at all relevant times herein, Public Theatre has its

principal place of business located at 425 Lafayette Street, New York, NY 10003.

        18.     At all relevant times herein, Defendant was an “employer” of the Plaintiffs within

the meaning of the FLSA, the NYLL, the NYCCRR, Section 1981, Title VII, NYSHRL, and the

NYCHRL.

        19.     Upon information and belief, Defendant had fifteen (15) or more persons in its

employ at all times herein relevant.

        20.     Upon information and belief, Defendant had four (4) or more persons in its employ

at all times herein relevant.

        21.     Upon information and belief, for the calendar year 2018 the Defendant’s gross

receipts were not less than $500,000.00.




                                                 4
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 5 of 23




       22.     Upon information and belief, for the calendar year 2019 the Defendant’s gross

receipts were not less than $500,000.00.

       23.     Upon information and belief, for the calendar year 2020 the Defendant’s gross

receipts were not less than $500,000.00.

       24.     Upon information and belief, for the calendar year 2021 the Defendant’s gross

receipts will not be less than $500,000.00.

       25.     Defendant was engaged in interstate commerce within the meaning of the FLSA as

it used supplies in the course of business which originated in states other than New York, the

combination of which subject Defendant to the FLSA’s overtime requirements as an enterprise.

       26.     Furthermore, the Defendant’s employees, including Plaintiff, the FLSA Plaintiffs,

and the Rule 23 Plaintiffs, were individually engaged in interstate commerce as they frequently

used goods that have been, and continue to be, moved in interstate commerce. This independently

subjects Defendants to the overtime wage requirements of the FLSA with respect to Plaintiffs and

the FLSA Plaintiffs.



                             COLLECTIVE ACTION ALLEGATIONS

       27.     Plaintiffs seek to bring this suit to recover from Defendant their full payment of all

unpaid overtime compensation and liquidated damages under the applicable provisions of the

FLSA, 29 U.S.C. § 216(b), individually, on their own behalf, as well as on behalf of those in the

following collective:

       Current and former employees of Defendants who, during the applicable FLSA
       limitations period, performed work for Defendant as non-exempt hourly paid
       Operations Assistants, or similarly situated employees, regardless of job title in the
       State of New York who give consent to file a claim to recover damages for overtime
       compensation that is legally due to them for time worked in excess of forty hours
       per week (“FLSA Plaintiffs”).

                                                 5
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 6 of 23




       28.     Defendant treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff and all

FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours each workweek; and (5) were not paid

the required rate of one and one-half times their respective regular rates of pay for all hours worked

over forty in a workweek.

       29.     At all relevant times, Defendant was aware of the requirement to pay Plaintiff and

all FLSA Plaintiffs at an amount equal to one and one-half times their respective regular rates of

pay for all hours worked each workweek above forty, yet Defendant purposefully chose not to do

so. Thus, Plaintiffs and all FLSA Plaintiffs are victims of Defendants’ pervasive practice of

willfully refusing to pay their employees overtime compensation, in violation of the FLSA.



                               RULE 23 CLASS ALLEGATIONS

       30.     In addition, Plaintiffs seek to maintain this action as a class action pursuant to

Federal Rule of Civil Procedure ("FRCP") 23(b)(3), on their own behalf, individually, as well on

behalf of those who are similarly-situated who the Defendant subjected to violations of the NYLL

and the NYCCRR during the applicable statutory period.

       31.     Under FRCP 23(b)(3), a plaintiff must plead that:

               a. The class is so numerous that joinder is impracticable;

               b. There are questions of law or fact common to the class that

                  predominate over any individual questions of law or fact;

               c. Claims or defenses of the representative are typical of the class;

               d. The representative will fairly and adequately protect the class; and,

                                                  6
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 7 of 23




               e. A class action is superior to other methods of adjudication.



       32.     The Rule 23 Class that Plaintiffs seek to define includes:

       Current and former employees of Defendants who, during the applicable NYLL
       limitations period, performed work as an hourly paid Operations Assistants, or
       similarly situated employees regardless of job title, in the State of New York ("Rule
       23 Plaintiffs").


                                           Numerosity

       33.     During the previous six years, Defendants have employed, in total, at least forty

employees that are putative members of this class.



                            Common Questions of Law and/or Fact

       34.     There are common questions of law and fact that govern the claims of each and

every Rule 23 Plaintiff, including but not limited to the following: the duties that the Defendants

required and require each Rule 23 Plaintiff to perform; whether the Defendants required and

require each Rule 23 Plaintiff to work in excess of forty hours per week; whether the Defendants

compensated and compensate the Rule 23 Plaintiffs at the legally-mandated rate of one and one

half times their respective straight-time rates of pay for all hours worked per week over forty;

whether Defendants paid the Rule 23 Plaintiffs for hours they worked; whether Defendants paid

the Rule 23 Plaintiffs on a weekly basis and not later than seven calendar days after the end of the

week in which the wages were earned; whether the Defendants furnished and furnish the Rule 23

Plaintiffs with accurate wage statements on each payday containing the information required by

N.Y. Lab. Law § 195(3); whether the Defendants kept and maintained records with respect to each

hour that the Rule 23 Plaintiffs worked; whether the Defendants kept and maintained records with


                                                 7
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 8 of 23




respect to the compensation that they paid to the Rule 23 Plaintiffs; whether the Defendants

maintain any affirmative defenses with respect to the Rule 23 Plaintiffs' claims; whether the

Defendants’ actions with respect to the Rule 23 Plaintiffs were in violation of the NYLL and

supporting regulations; if so, whether the Defendants’ violations were in willful violation of the

NYLL and supporting regulations; and if so, what constitutes the proper measure of damages



                         Typicality of Claims and/or Defenses

       35.     As described in the background facts section below, Defendant, despite the title that

it assigned to Plaintiffs, employed Plaintiffs as non-managerial, non-exempt employees. Plaintiff’s

claims are typical of the claims of the Rule 23 Plaintiffs whom they seek to represent, as the Rule

23 Plaintiffs work, and/or have worked for Defendants in excess of forty hours per week, as non-

managerial employees, and Defendants failed to pay Plaintiffs overtime. Plaintiffs and the Rule

23 Plaintiffs are also “manual workers” who Defendants failed to pay on a weekly basis and not

later than seven calendar days after the end of the week in which the wages are earned. Plaintiffs

and the Rule 23 Plaintiffs enjoy the same statutory rights under the NYLL to be paid at a rate of

one and one-half times their straight time rates for all hours worked per week in excess of forty,

and on a weekly basis, and to be furnished with accurate wage statements. Plaintiffs and the Rule

23 Plaintiffs have all sustained similar types of damages as a result of Defendants’ failure to

comply with the NYLL and supporting regulations. Plaintiffs and the Rule 23 Plaintiffs have all

suffered injury, including lack of compensation or under-compensation, due to Defendants’

common policies, practices, and patterns of conduct.        Thus, Plaintiffs’ claims and/ or the

Defendants’ defenses to those claims are typical of the Rule 23 Plaintiffs' claims and the

Defendants’ defenses to those claims.


                                                 8
              Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 9 of 23




                                               Adequacy

        36.     Plaintiff, as described below, worked the same or similar hours as the Rule 23

Plaintiffs throughout their employment with Defendants. The Defendants did not pay Plaintiff

overtime pay for their hours worked over forty each week, did not pay Plaintiff for all the hours

he worked and paid Plaintiff every two weeks, which is substantially-similar to how the Defendant

paid the Rule 23 Plaintiffs. Plaintiff is no longer employed with the Defendant, and thus have no

fear of retribution for his testimony. Plaintiff fully anticipates testifying under oath as to all of the

matters raised in this Complaint and that will be raised in the Defendants’ Answer. Thus, Plaintiff

would properly and adequately represent the current and former employees whom the Defendants

have subjected to the treatment alleged herein.



                                              Superiority

        37.     Plaintiff has no, or few, material facts relating to the Rule 23 Plaintiffs' claims that

are atypical of those of the putative class. Indeed, at all relevant times herein, Defendant treated

Plaintiff identically, or at the very least, substantially similarly, to the Rule 23 Plaintiffs.

        38.     Any lawsuit brought by an employee of the Defendants for the same violations

alleged herein would be identical to a suit brought by any other employee for the same violations.

Thus, separate litigation would risk inconsistent results.

        39.     Accordingly, this means of protecting the Rule 23 Plaintiffs' rights is superior to

any other method, and this matter is properly maintainable as a Class Action under FRCP 23(b)(3).

        40.     Additionally, Plaintiff’s counsel has substantial experience in this field of law.




                                                    9
              Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 10 of 23




                                   BACKGROUND FACTS

        41.     Defendant owns and operates several theatre locations around New York City,

including but not limited to, Free Shakespeare in the Park at The Delacorte Theatre in Central

Park.

        42.     From six years prior to the commencement of this action Defendant employed

Operations Assistants throughout New York State.

        43.     Upon information and belief, Operations Assistants are not required to have any

formal education.

        44.     Mr. Brown, worked for the Defendant from on or about September 2014 until his

termination on or about August 2, 2021.

        45.     Throughout his employment, Mr. Brown worked as an Operations Assistant. In

that role, Mr. Brown, like all Operations Assistants, maintained the Public Theatre locations,

performed building maintenance, and helped set up the theatre for productions.

        46.     Throughout his employment, Mr. Brown had the same job duties, including but not

limited to, painting, light cleaning, small repair, striping and waxing floors and setting up and

breaking down productions.

        47.     As employees of the Defendant, Operations Assistants, including Mr. Brown, were

primarily responsible for performing manual tasks, including using power and hand tools to break

down and set up productions.

        48.     Throughout the statutory time period, Plaintiff and other Operations Assistants

regularly performed these manual tasks during the majority of their hours worked. Therefore,

Plaintiff and other Operations Assistants spent more than twenty-five percent of their hours worked




                                                10
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 11 of 23




performing such manual tasks. Specifically, Plaintiff and other Operations Assistants spent more

than half of their work time using power and hand tools to complete their duties.

       49.     Throughout the statutory period to the present, Defendant paid Plaintiff and other

Operations Assistants by check every two weeks.

       50.     As a result of the previous paragraph, Defendant withheld wages due and owing to

the Plaintiff and Class Members on a biweekly basis.

       51.     Due to the Defendant withholding the wages due and owing to the Plaintiff and

Class Members, Defendant deprived the Plaintiff and Class Members of use of those funds. Upon

information and belief, this includes, but is not limited to, using the funds to buy groceries, pay

rent, and/or make mortgage payments. Furthermore, as a result of the Defendant depriving

Plaintiff and Class Members of these wages, Plaintiff and Class Members were deprived of interest

income which would have accrued in their various bank accounts.

       52.     Thus, throughout the statutory period Defendant failed to timely pay Plaintiff and

other Operations Assistants their wages earned on a weekly basis and not later than seven calendar

days after the end of the week in which the wages were earned, in violation of the NYLL.

       53.     Defendant both treated and paid Mr. Brown and the Class Members in a similar

manner.

       54.     From the beginning of the statutory period until the end of September 2019,

Defendant required Mr. Brown to work – five days per week from Sunday through Thursday.

Throughout this time period, Mr. Brown was required to work – and he did in fact work - 2 days

per week from 11:00PM until 7:00AM and 3 days per week from 11:00PM until 3:00PM.

       55.     From on or about October 1, 2019 until his furlough on or about July 31, 2020,

Defendant required Mr. Brown to work – five days per week from Sunday through Thursday.


                                                11
              Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 12 of 23




Throughout this time period, Mr. Brown was required to work – and he did in fact work – 11:00PM

until 7:00AM per work day.

        56.     Throughout his employment with the Defendant, for every 8 hours worked by the

Plaintiff, Defendant would only pay for 7.5 hours.

        57.     In an effort to minimize their overtime costs and skirt wage and hour laws,

throughout the statutory period, Defendant failed to pay Mr. Brown for all hours he worked.

Specifically, despite knowing that they were to pay employees for every hour worked, they

automatically deducted 30 minutes from every 8 hour shift worked by the Plaintiff.

        58.     Throughout his employment with the Defendant, Mr. Brown was paid $19.00 per

hour.

        59.     Throughout the statutory period, Defendant failed to compensate Mr. Brown at one-

and one-half times his applicable regular rate of pay for all hours worked over 40 per week.

        60.     Throughout the statutory period, Defendant paid Mr. Brown every two weeks

without providing him with accurate wage statements that reflected the amount of hours that he

worked.

        61.     Defendants acted in the manner described herein so as to maximize their profits

while minimizing his labor costs.

        62.     Every hour that Plaintiff worked was for Defendant’s benefit.

        63.     Defendants treated all FLSA Plaintiffs and Rule 23 Plaintiffs in the manner

described above.

        64.     Mr. Brown was qualified to complete his duties as an Operations Assistant and

worked for the Defendant dutifully in that role.




                                                   12
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 13 of 23




       65.     On or about the end of September 2019, Defendant began subjecting Mr. Brown to

discrimination. This began when the Director of Facilities and Operations Management, Ishmael

Figueroa, took away Plaintiff’s overtime and instead gave the time to a non-African American

employee. Specifically, Mr. Figueroa gave the overtime Mr. Brown was working to a Hispanic

employee.

       66.     Moreover, at the end of July 2020, Defendants placed their workforce on furlough

due to the covid-19 pandemic. While putting the employees on furlough, Defendant told Mr.

Brown that fulltime employees would be given priority over other employees when they were

returned. However, this was not the case. Instead, the Defendant illegally gave priority to its

Hispanic workforce over its African American workforce.

       67.     Upon information and belief, Defendant used the furlough and the COVID-19

pandemic to terminate its African American workforce, including Mr. Brown and replace them

with Hispanic workers.

       68.     Mr. Figueroa also explained to Mr. Brown that his position was eliminated.

However, this was also untrue, as Mr. Figueroa replaced Mr. Brown with a Hispanic employee.

       69.     Plaintiff was terminated due to his race.

       70.     Upon information and belief, Plaintiff was paid less than similarly situated

employees due to his race.

       71.     Defendant treated members outside of Plaintiff’s race more favorably by not

subjecting him to the discriminatory conduct outlined above

       72.     Upon information and belief the Plaintiff was replaced by a Hispanic over hire

employee.




                                                13
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 14 of 23




       73.     Defendants have treated Plaintiff unequally, and less well than other employees

because of their race, in violation of Section 1981, NYSHRL, and the NYCHRL.

       74.     Employees outside Plaintiff’s protected class have and continue to be treated more

favorably than Plaintiff.

       75.     Upon information and belief, Defendant disciplined and terminated its African

American employees far more often than its other employees.

       76.     Plaintiff was unlawfully discriminated against, on the basis of race in violation of

the NYCHRL.

       77.     Plaintiff was treated less well than similarly situated employees in violation of the

NYCHRL




                   FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                             Unpaid Overtime under the FLSA

       78.     Plaintiffs and the FLSA Plaintiffs hereby incorporate all the preceding paragraphs

of this complaint with the same force and effect as if fully set forth at length.

       79.     Defendants were required to directly pay the Plaintiffs and the FLSA Plaintiffs an

overtime premium of one and one-half times their regular rate of pay for all hours worked over

forty (40) in a given workweek.

       80.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiffs and the FLSA Plaintiffs are employees within the meaning of the FLSA.

       81.     As also described above, Plaintiffs and the FLSA Plaintiffs worked in excess of

forty (40) hours per week, yet Defendants failed to compensate them in accordance with the

FLSA’s overtime provisions.

                                                  14
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 15 of 23




       82.     The Defendants willfully violated the FLSA.

       83.     As such, Plaintiffs and the FLSA Plaintiffs are entitled to overtime pay for all hours

worked per week in excess of forty (40) at the rate of one and one-half times their respective

standard rate of pay.

       84.     Plaintiffs and the FLSA Plaintiffs are also entitled to liquidated damages and

attorneys’ fees for the Defendants’ violation of the FLSA’s overtime provisions.

       85.     All of the foregoing constituted willful and repeated violations of the Fair Labor

Standards Act, so the applicable statute of limitations is three years pursuant to 29 U.S.C. § 255(a).



                  SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                           Unpaid Overtime under the NYLL

       86.     Plaintiffs and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.

       87.     Defendants were required to directly pay the Plaintiffs and Rule 23 Plaintiffs an

overtime premium of one and one-half times their regular rate of pay for all hours worked over

forty (40) in a given workweek.

       88.     As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiffs and Rule 23 Plaintiffs are employees within the meaning of the NYLL.

       89.     As also described above, Plaintiffs and Rule 23 Plaintiffs worked in excess of forty

(40) hours per week, yet Defendants failed to compensate them in accordance with the NYLL’s

overtime provisions.

       90.     Due to Defendants’ violations of the New York Labor Law, Plaintiffs and Rule 23

Plaintiffs are entitled to recover from Defendants their unpaid overtime wages, liquidated



                                                 15
              Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 16 of 23




damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment

interest.



                   THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                           Nonpayment of Straight Time Wages


        91.     Plaintiffs and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.

        92.     Named Plaintiff and the Rule 23 Class routinely worked over 40 hours in a given

work week.

        93.     Defendant has willfully failed to pay all straight tie wages dur and owing to the

Plaintiff and the Rule 23 Class.

        94.     Due to Defendants’ violations of the New York Labor law, Plaintiff and Rule 23

Plaintiffs are entitled to recover from Defendant their unpaid straight times wages, liquidated

damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment

interest.


                  FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                             Failure to Timely Pay Wages

        95.     Plaintiffs and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.

        96.     From six years prior to the commencement of this action until the present, Plaintiff

and the Rule 23 Class were employed as manual workers or workingmen, as defined by the NYLL.




                                                 16
               Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 17 of 23




        97.      NYLL § 191 requires that employers pay wages to their employees on a weekly

basis and “not later than seven calendar days after the end of the week in which the wages were

earned.”

        98.      From six years prior to the commencement of this action until the present,

Defendants failed to pay Plaintiff and the Rule 23 Plaintiffs their wages earned on a weekly basis

and not later than seven calendar days after the end of the week in which the wages were earned,

in violation NYLL § 191.

        99.      Defendants violations of the NYLL have been willful and intentional.

        100.     Due to Defendants’ violations of the NYLL, Plaintiff and Rule 23 Plaintiffs are

entitled to statutory damages equal to the total amount of the delayed wages, attorneys’ fees and

costs of this action.


                    FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                    Failure to Furnish Wage Statements in Violation of the NYLL

        101.     Plaintiffs and Rule 23 Plaintiffs hereby incorporate all the preceding paragraphs of

this complaint with the same force and effect as if fully set forth at length.

        102.     NYLL § 195(3) requires employers to furnish employees with wage statements

containing accurate, specifically enumerated criteria on each occasion when the employer pays

wages to employees.

        103.     As described above, the Defendants willfully failed to furnish Plaintiffs and Rule

23 Plaintiffs with accurate wage statements containing the criteria required under the NYLL.

        104.     Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable to

the Plaintiffs and Rule 23 Plaintiffs for each workweek after the violation occurred, up to the

statutory cap of $2,500.


                                                  17
               Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 18 of 23




        105.     On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable

to the Plaintiffs and Rule 23 Plaintiffs in the amount of $250 for each workday after the violation

occurred, up to a statutory cap of $5,000.


                     SIXTH CLAIM FOR RELEF AGAINST DEFENDANT
                             Discrimination Under Section 1981


        106.     Plaintiff hereby incorporates all preceding paragraphs of this complaint with the

same force and effect as if fully set forth at length.

        107.     Defendant discriminated against Plaintiff on the basis of their race in violation of

Section 1981 by denying them the same terms and conditions available to employees outside of

his race.

        108.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

violation of Section 1981, Plaintiffs have suffered and continues to suffer substantial losses,

including the loss of past earnings, the loss of future earnings, and the loss of other employment

benefits in an amount to be proved at trial.

        109.     As a direct and proximate result of Defendants’ actions, Plaintiffs suffered and

continues to suffer severe and lasting embarrassment, humiliation, mental and physical anguish

and other incidental consequential damages and expenses in an amount to be proved at trial.

        110.     Defendants have acted with malice or reckless indifference to Plaintiffs.


                   SEVENTH CLAIM FOR RELEF AGAINST DEFENDANT
                            Discrimination under the NYSHRL

        111.     Plaintiffs hereby incorporates all preceding paragraphs of this complaint with the

same force and effect as if fully set forth at length.



                                                  18
               Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 19 of 23




        112.     The New York State Human Rights Law Provides that it shall be unlawful

discriminatory practice:

       For an employer… because of an individual's age, race, creed, color, national
       origin, sexual orientation, gender identity or expression, military status, sex,
       disability, predisposing genetic characteristics, familial status, or marital status, to
       refuse to hire or employ or to bar or to discharge from employment such individual
       or to discriminate against such individual in compensation or in terms, conditions
       or privileges of employment.


        113.     Defendants discriminated against Plaintiff on the basis of their race in violation of

NYSHRL.

        114.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

violation of Section NYSHRL, Plaintiffs have suffered and continues to suffer substantial losses,

including the loss of past earnings, the loss of future earnings, and the loss of other employment

benefits in an amount to be proved at trial.

        115.     As a direct and proximate result of Defendants’ actions, Plaintiffs suffered and

continue to suffer severe and lasting embarrassment, humiliation, mental and physical anguish and

other incidental consequential damages and expenses in an amount to be proved at trial.

        116.     Defendants have acted with malice or reckless indifference to the Plaintiff.


                    EIGHTH CLAIM FOR RELEF AGAINST DEFENDANT
                            Discrimination Under the NYCHRL


        117.     The Plaintiffs hereby incorporate all preceding paragraphs of this complaint with

the same force and effect as if fully set forth at length.

        118.     The New York City Human Rights Law provides it shall be unlawful

discriminatory practice:


                                                  19
               Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 20 of 23




        For an employer or an employee or agent thereof, because of the actual or perceived
        age, race, creed, color, national origin, gender, disability, marital status, partnership
        status, caregiver status, sexual orientation, uniformed service or alienage or
        citizenship status of any person (1) To represent that any employment or position
        is not available when in fact it is available; (2) To refuse to hire or employ or to bar
        or to discharge from employment such person; or (3) To discriminate against such
        person in compensation or in terms, conditions or privileges of employment.


        119.     Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Title 8 §8-107(l)(a) by discriminating against Plaintiffs based upon

their race.

        120.     As a result of Defendants’ conduct alleged in this complaint, Plaintiff has suffered

and continues to suffer harm, including, but not limited to, lost earnings, benefits, employment

opportunities, other financial loss and non-economic damages.

        121.     By reason of Defendants’ discrimination, Plaintiff is entitled to all remedies

available for violations of NYCHRL.


                    NINTH CLAIM FOR RELEF AGAINST DEFENDANTS
                            Employer Liability Under NYCHRL

        122.     The Plaintiffs repeat, reiterate, and reassert all allegations contained in the

preceding paragraphs of this complaint as if fully set forth herein at length.

        123.     The New York City Administrative Code Title 8 §8-107(13) provides:

        a. An employer shall be liable for an unlawful discriminatory practice based upon
        the conduct of an employee or agent which is in violation of any provision of this
        section other than subdivisions one and two of this section.

        b. An employer shall be liable for an unlawful discriminatory practice based upon
        the conduct of an employee or agent which is in violation of subdivision one or two
        of this section only where:




                                                   20
               Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 21 of 23




               (1) the employee or agent exercised managerial or supervisory
        responsibility; or

                (2) the employer knew of the employee's or agent's discriminatory conduct,
        and acquiesced in such conduct or failed to take immediate and appropriate
        corrective action; an employer shall be deemed to have knowledge of an employee's
        or agent's discriminatory conduct where that conduct was known by another
        employee or agent who exercised managerial or supervisory responsibility; or

               (3) the employer should have known of the employee's or agent's
        discriminatory conduct and failed to exercise reasonable diligence to prevent such
        discriminatory conduct.

        124.      Due to the above provision, the entity defendant is liable under the NYCHRL.



                                  DEMAND FOR A JURY TRIAL

        125.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury

in this action.



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs demand judgment

against the Defendants as follows:

        a.        A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State laws;

        b.        Preliminary and permanent injunctions against Defendants and their agents,

employees, representatives, and any and all persons acting in concert with him, from engaging in

each of the unlawful practices, policies, customs, and usages set forth herein;

        c.        An order restraining Defendants from any retaliation against any individual for

participating in any form in this lawsuit;


                                                   21
             Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 22 of 23




        d.      Designation of this action as a FLSA collective action on behalf of Plaintiffs and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

        e.      Certification of the claims brought in this case under the NYLL as a class action

pursuant to FRCP 23;

        f.      All damages that Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs have sustained

as a result of the Defendants’ conduct, including all unpaid wages and any short fall between wages

paid and those due under the law that Plaintiffs would have received but for the Defendants’

unlawful payment practices;

        g.      Liquidated damages and any other statutory penalties as recoverable under the

FLSA and NYLL;

        h.      Awarding Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs their costs and

disbursements incurred regarding this action, including reasonable attorneys' fees, expert witness

fees, and other costs;

        i.      Designation of Plaintiffs and their counsel as collective/class action representatives

under the FLSA and the FRCP;

        j.      Awarding future income to Plaintiffs in an amount to be proven at trial;

        k.      Awarding damages to the Plaintiffs to make them whole for any economic losses

suffered as a result of such unlawful employment practices;

        l.      Awarding compensatory damages for mental and emotional distress, pain and

suffering in an amount to be proven at trial;


                                                 22
           Case 1:21-cv-06859 Document 1 Filed 08/13/21 Page 23 of 23




      m.     Awarding punitive damages;

      n.     Pre-judgment and post-judgment interest, as provided by law;

      o.     Awarding such other and further relief as available under the statues; and

      p.     Granting Plaintiffs other and further relief as this Court finds necessary and proper.


Dated: New York, New York
       August 13, 2021

                                            Respectfully submitted,
                                            LAW OFFICES OF WILLIAM CAFARO




                                            ________________________
                                            By: Amit Kumar, Esq. (AK 0822)
                                            Attorneys for the Named Plaintiff as Well as the
                                            Putative Class and Collective
                                            108 West 39th Street, Suite 602
                                            New York, New York 10018
                                            (212) 583-7400
                                            AKumar@CafaroEsq.com




                                              23
